Concurring Opinion.
Rabb, J.
I concur in the decision of the court in this ease, but cannot concur in the view expressed in the opinion of the court that, ignoring the testimony of the witness, who testified that the iron bar used to fasten the iron shutters on appellant’s window, spoken of in the case, which fell and struck the appellee, was straight at one end, the evidence would be sufficient to sustain a charge of negligence.
*96If the said iron bar was as represented in the cut showing the window, the bar and its fastenings, the bar being one-half inch thick, one and one-half inches wide, and seven feet long, the possibility of its working up out of the socket three and one-half inches deep, is so remote that no reasonable person could be expected to anticipate such an occurrence, and neither court nor jury would be justified in finding that so extraordinary an occurrence should have been anticipated. If, however, the bar was straight at one end, a different proposition is presented.
Inasmuch as this court cannot weigh the evidence, but must accept that which is most favorable to the view adopted by the jury to sustain the verdict, I am disposed to concur in the result.